Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160843-4(85)(87)(88)(90)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEPARTMENT OF LICENSING AND                                                                          Richard H. Bernstein
  REGULATORY AFFAIRS/UNEMPLOYMENT                                                                      Elizabeth T. Clement
  INSURANCE AGENCY,                                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
           Appellee,
                                                                    SC: 160843
  v                                                                 COA: 342080
                                                                    Macomb CC: 2017-000125-AE
  FRANK LUCENTE,
           Claimant-Appellant,
  and
  DART PROPERTIES II, LLC,
             Employer-Appellee.
  _________________________________________

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
                                                                    SC: 160844
  v                                                                 COA: 345074
                                                                    Wayne CC: 18-003162-AE
  MICHAEL HERZOG,
           Claimant-Appellant,
  and
  CUSTOM FORM, INC.,
             Employer-Appellee.
  _________________________________________/

          On order of the Chief Justice, the separate motions of (1) the Michigan League for
  Public Policy, Legal Services Association of Michigan, and Michigan State Planning Body,
  (2) Andrew Augustine, (3) Justin Chace, Joyce Crawford, Clarence Taylor, Edythe Ford,
  Kathryn Powers, Andrew Huff, and William Howland, and (4) the Center for Civil Justice
  to file briefs amicus curiae are GRANTED. The amicus briefs submitted to this Court are
  accepted for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2020

                                                                               Clerk